     Case 1:03-md-01570-GBD-SN Document 4705 Filed 07/29/19 Page 1 of 2




                                          July 29, 2019



Via ECF

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

       Re: In re Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
               (All Actions)

Dear Judge Netburn:

        I write on behalf of Defendant Kingdom of Saudi Arabia (“Saudi Arabia”), concerning
the Court’s sealed orders dated July 22, 2019. Those orders require Saudi Arabia to produce
certain documents by Thursday, September 5, 2019 (45 days after July 22). Saudi Arabia
respectfully requests that the deadline be extended by 29 days, to and including Friday,
October 4, 2019.

        The reason for the requested extension is that the period for compliance with the orders
includes the religious holiday of the Hajj, the annual pilgrimage to Mecca. During the Hajj,
Muslims from all over the world travel to Mecca, and Saudi Arabia’s government acts as their
host and takes responsibility for their health and safety. In 2018, more than two million pilgrims
traveled to Mecca. In 2019, the Hajj itself will begin on Friday, August 9, and end on
Wednesday, August 14. The two weeks surrounding those dates, beginning at latest on Monday,
August 5 and ending at earliest on Friday, August 16, are a public holiday during which
government offices in Saudi Arabia will be closed. * In addition, several government agencies
relevant to the Court’s orders, including the General Authority of Civil Aviation, the Ministry of
Islamic Affairs, the Ministry of Education, the Ministry of Interior, and the Presidency of State
Security, have responsibilities related to the Hajj that will put considerable demands on the time
of their employees during the entire month of August.



       *
        The period of the public holiday closure is customarily extended to include surrounding
days and will likely run from Sunday, August 4 through Saturday, August 17, 2019.
      Case 1:03-md-01570-GBD-SN Document 4705 Filed 07/29/19 Page 2 of 2



The Honorable Sarah Netburn
July 29, 2019
Page 2

       Saudi Arabia has already begun the process of searching for documents to comply with
the Court’s orders and intends to make as much progress as possible before the public holiday
begins. Where feasible, Saudi Arabia will produce documents on a rolling basis. Nevertheless,
we believe the requested extension will be necessary to achieve substantial compliance with the
production ordered by the Court. This is Saudi Arabia’s first request for an extension of this
deadline. We have conferred with counsel for Plaintiffs and are authorized to state that they
have no objection to this request.

        Although this Court’s orders are currently under seal pending the submission of proposed
redactions by the parties, this letter is being filed on the public docket because it does not refer to
any information designated as confidential.

                                               Respectfully submitted,

                                               /s/ Michael K. Kellogg

                                               Michael K. Kellogg
                                               Counsel for the Kingdom of Saudi Arabia

Attachment

cc:    The Honorable George B. Daniels (via facsimile)
       All MDL Counsel of Record (via ECF)
